DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 7, 11-12, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hayashi, US 2016/0349507 A1.

. a first panel 210 comprising a first image-forming surface for forming a first image visually recognized by a user, e.g., liquid crystal display LCD (see [0020]) and a plurality of first pixels aligned in a first alignment, the first panel being capable of controlling light transmittance of the respective first pixels by controlling a polarization direction of light passing through the respective first pixels, the first panel being configured to form the first image on the first image-forming surface (according to an LCD structural)
. a second panel 230 comprising a second image-forming surface for forming a second image visually recognized by the user, e.g., liquid crystal lens (see [0023]) and a plurality of second pixels aligned in a second alignment, the second panel being capable of controlling light transmittance of the respective second pixels by controlling a polarization direction of light passing through the respective second pixels, the second panel being configured to form the second image on the second image-forming surface (according to an LC lens structural)
. a half-wavelength plate 220 (see [0027]) inherently comprising an optical axis, the half-wavelength plate being configured to be capable of transmitting incident light from either one panel of the first panel and the second panel, and of emitting light as emission light to the other panel
. a polarization direction of the emission light from the half-wavelength plate being determined based on a polarization direction of the incident light on the half-wavelength plate and a direction of the optical axis (see [0028]).
Re claims 5, 11 and 17, wherein the plurality of first pixels comprise a plurality of left-eye pixels that form a left-eye image visually recognized by a left eye of the user, and a plurality 
Re claims 6, 12 and 18, wherein a distance between the first image-forming surface and the second image-forming surface is determined based on a thickness of the half-wavelength plate (see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, US 2016/0349507 A1, in view of Smith et al., US 2015/0042704 A1.
Re claims 2-3, 8-9 and 14-15, Hayashi discloses the claimed invention as described as described above except for a part of the first alignment/first pixels alignment being a same as at least a part of the second alignment/second pixels alignment.  Smith et al. disclose first alignments/first pixels alignment (L/R) being a same as second alignments/second pixels alignment (parallax optics)(see figs 1-2); therefore, it would have been obvious to one of ordinary in the art before the effective filing of the claimed invention to employ at least a part of first alignments/first pixels alignment being a same as a part of second alignments/second pixels alignment over the Hayashi’s device, as shown by Smith et al., in order to provide a high quality 3D image display (see [0010]). 
Re claims 4, 10 and 16, the modification to Hayashi also disclose a first display pixel pitch along a first display alignment direction, and are aligned at a second display pixel pitch along a second display alignment direction intersecting the first display alignment direction, the second pixels of the second panel are aligned at a first barrier pixel pitch along a first barrier alignment direction, and are aligned at a second barrier pixel pitch along a second barrier alignment direction, the first display alignment direction and the first barrier alignment direction coincide with each other, the first display pixel pitch and the first barrier pixel pitch coincide with each other, the second display alignment direction and the second barrier alignment direction coincide with each other, and the second display pixel pitch and the second barrier pixel pitch coincide with each other (see Smith et al., figs 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871